Title: John Hancock Hall to Thomas Jefferson, 15 July 1818
From: Hall, John H.
To: Jefferson, Thomas


          
            Sir
            Washington
15. July 1818.
          
          Several years since, I formed the resolution of collecting information, from time to time, as opportunities occured, & of acquiring by all proper means a thorough knowledge of every thing relative to the American Militia—with a view to its being instrumental to the public welfare at some future period—At the time of forming this resolution it appeared to me probable that a good system for the American Militia would be established by the Govt. long before my stock of information upon the subject would have become sufficiently complete to be of much publick importance—but as it also appeared to me possible that that event might not thus take place I determined to improve, with prudence, every opportunity for the acquisition of such knowledge which might occur, & have continued to do it to this moment—Years have now passed away & so little has yet been effected by the National Govt. in regard to our Militia, that a good system for them is still as much a desideratum as ever—Believing it in my power to contribute somewhat toward effecting this important object—I feel desirous of taking the proper steps in regard to it, & none but  those which are proper
          & with a view of profiting by your experience, take the liberty of respectfully soliciting your attention to the subject, & your advice in regard to the course best calculated to ensure success,
          Being a Stranger to you, it would perhaps not be improper to for me to state, that as the perfection of their fire arms, especially small arms, constitutes a most important point in regard to our Militia—I have in attending to that subject, succeeded in combining, in one piece, all the advantages of the best rifles & of the best muskets, with other important advantages possessd by neither of those arms, & all this has been effected with great simplicity—
          I shall, tomorrow sett off for Harpers’ ferry, Virginia—by the direction of Govt. & shall remain there six weeks or more—& should wish, if agreeable to you to enter into farther communications with upon the subject of the American Militia—
          
            Most respectfully I am Sir Your obt. servt,
            John H. Hall
          
         